/
                            h^4 \AyaM---                                      WR-83,433-01
         "] v
              /
                                                               COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                               Tranomittcd S/10/2015 $:49:38 PM
                                                                 Accepted 6/22/2015   12:58 AM
                                                                                ABE   ACOSTA
                                                                                       CLERK
       In the Court of Criminal Appeals of Texas
                             Wr                                    RECEIVED
              Ex Parte Dustin John Lowry, et cQP.urt of criminal APPE ALS
                                       •* '           6/22/2015
                           Formerly             abel acosta, clerk
       IN THE COURT         OF CRIMINAL APPEALS         OF   TEXAS
                    TEX.    CRIM.   APP.PD-0427-08
          ON      PETITION FOR DISCRETIONARY            REVIEW


                    Formerly on direct appeal
                     IN THE COURT OF APPEALS
          FOR THE       THIRTEENTH DISTRICT        OF   TEXAS
                    CT.APP.NO.13-03-00081-CR


                           DUSTIN    JOHN LOWRY
                                     VS.
                         THE   STATE OF TEXAS


                         Formerly tried in
                    THE 404th DISTRICT COURT
                    OF CAMERON COUNTY,          TEXAS
                   TRIAL COURT NO.         02-CR-480-G
          State of Texas v. Dustin John Lowry



                                    et al.:


    Jesus Roberto Villarreal, No.               13-08-00292-CR, in
the Court of Appeals, 13th District of Texas, Corpus
Christi-Edinburg, on Appeal from the 107th District
Court of Cameron County, Texas, Cause No. 06-CR-
00000413-A.


    Rodrigo Garcia, Trial Court No.               879410-A, in the
183rd District Court of Harris County, Texas.




                                  Page 1 of 7


                                                   US
                                                    RECORD
    Javier Chavez, No.     13-09-0068-CR, in the Court of               *,
Appeals for the 13th District of Texas, formely tried in                ?
the 107th District Court or Cameron County, Texas, Trial
Court No.   07-CR-00078-A.


                    **********


     Motion for Oral Argument on Laches re Several
Applications in the Court of Criminal Appeals
                    **********


                         Respectfully submitted,
                     By: /s/Larry Warner
                         Larry Warner,
                         Attorney at law
                         3109 Banyan Circle,
                         Harlingen, Texas 78550
                        Office: 956 230-0361
                         Facsimile: 1-866-408-1968
                        email: office@larrywarner.com
                        State Bar of Texas 20871500;
                        USDC,SDTX 1230
                        Board Certified Criminal Law,
                        Texas Board Legal Specialization (1983)
                        Member of the Bar of the Supreme Court of the
                        United States (1984)




                             Page 2 of 7
      In the Court of Criminal Appeals of Texas
                                    Wr
                  Ex Parte Dustin John Lowry, et al.
                               Formerly
            IN THE    COURT       OF CRIMINAL APPEALS             OF TEXAS
                          TEX.    CRIM.     APP.PD-0427-08
                 ON PETITION FOR DISCRETIONARY                    REVIEW


                         Formerly on direct appeal
                          IN THE COURT OF APPEALS
                 FOR THE    THIRTEENTH DISTRICT OF TEXAS
                          CT.APP.NO.13-03-00081-CR


                                 DUSTIN     JOHN       LOWRY
                                           VS.
                              THE    STATE      OF TEXAS


                              Formerly tried in
                          THE 404th DISTRICT COURT
                          OF CAMERON COUNTY,              TEXAS
                      TRIAL COURT NO.              02-CR-480-G
                  State of Texas v. Dustin John Lowry


TO   THE    HONORABLE       PRESIDING        JUDGE      AND    JUDGES   OF   THE
COURT      OF    CRIMINAL   APPEALS        OF    TEXAS:


      Mr.       Warner,    Counsel for Dustin John Lowry and other

Applicants         for    Post-Conviction               writs   of   habeas    corpus

pursuant to TEX.CODE CRIM.P.art.11. 07 , moves the Court of

Criminal Appeals of Texas to allow oral argument on the

subject of the application of the doctrine of laches in

habeas,         as follows:


                                         Page 3 of 7
      1.   Mr.    Warner   represents       the   following' applicants,

among others,       for post-conviction writs of habeas corpus

pursuant to TEX.CODE CRIM.P.art.11.07:

      Dus^tin John Lowry

      Jesus      Roberto Villarreal


      Rodrigo Garcia (a motion to reinstate is being filed)

      Javier      Chavez


      2. In each cited matter the state has asserted or may

assert laches in the noted habeas proceeding.

      3. The Court of Criminal Appeals of Texas has allowed

oral argument on an application for habeas corpus.

            "[T]he       county    attorney        again    presented      his

            application for the three writs,                habeas corpus,

            prohibition, and mandamus.***it was submitted on

            briefs and oral arguments at that time,                  and the

            court     took    it    under        advisement."    State     v.


            Clark,187S.W.760,7 67hnl3(Tex.Crim.App.1915)

      4.   The matter will effect            (sic)     judicial economy as

it will resolve an asserted impediment to consideration

of   the merits     in   several   cases.


      5.   The    question   of whether          the   judiciary's   use    of

                                   Page 4 of 7
laches to bar consideration of an application for a writ

of habeas corpus more than four years after the finality

of   the    judgment         amounts       to   suspension           of       the   writ       of

habeas     corpus       is    important to           the jurisprudence of the

state.      It    is    important         because        TEX.CONST.art.I,sec.12

provides:        "The writ of habeas corpus is a writ of right

and shall never be suspended."

      5.    The    question         of     whether           use   of     a    judicially

imposed     doctrine          of   laches       to     bar    consideration              of    an

application for a writ of habeas                           corpus more than four

years      after       the    finality       of      the     judgment          amounts         to

suspension of the writ of habeas corpus is important to

the jurisprudence of the state.                        It.is important because

TEX.CONST.art.I,sec.29               provides:             "[E]verything            in    this

*Bill of Rights'             is excepted out of the general powers of

government,        and shall, forever remain inviolate...."

     6.    In each of the cited cases,                       Writ Counsel's brief

in   support       of    the   Application             sets    out      in     detail         the

argument against applying laches in habeas matters.

                  Conclusion and request for relief

     The Court of Criminal Appeals of Texas should allow

                                         Page 5 of 7
oral argument in the cited cases on the issue of the use

of laches in applications for habeas corpus.




                        Respectfully submitted
                 By:   /s/Larry Warner
                       Larry Warner
                       Attorney for Appellant




                         Page 6 of 7
                           CERTIFICATE     OF SERVICE


       I certify that a true and correct of the above and

foregoing document, Motion for Oral Argument on Laches re

Several Applications in the Court of Criminal Appeals

was forwarded to the District of Court of Cameron County

and -the District           Court   of Bell       County Via   First   Class

Mail      to:


    Hon.   Luis  V.               Saenz, Cameron  County  District
Attorney's Office,               964 E. Harrison St., Brownsville,
Texas      78520

    Hon. Devon Anderson, Harris County District Attorney,
1201 Franklin St., Suite 600, Houston, TX 77002


       Hon.     Chris Daniel, Harris County District Attorney,
P.   O.    Box 4651, Houston,        TX 77002-1901


on June 18,        2015.
                                  Respectfully submitted
                           By:
                                  /s/Larry Warner
                                  Larry Warner
                                 Attorney for Appellant




                                    Page 1 of 1